Citation Nr: 1530989	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  11-24 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-connected lumbar spine degenerative disc disease with status-post L5-S1 diskectomy, foraminotomy, and right lower extremity muscle atrophy with decreased strength (back disability).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1969 to January 1971 and April 1971 to April 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was processed using the VMBS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a sciatic nerve disorder has been raised by the record in a July 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

In a July 2015 written statement, the Veteran indicated he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met. 38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing.  Id.

In this case, in a July 2015 written statement the Veteran clearly stated he wished to withdraw his appeal.

As the Veteran has withdrawn his appeal, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.


ORDER

The appeal for an increased rating for service-connected back disability is dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


